UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7390


SYLVESTER E. HARDING, III,

                      Plaintiff – Appellant,

          v.

CAPTAIN R. ROUSH; LIEUTENANT D. BULLARD; CLAYTON RICHARD,
U. S. Supreme Court; OFFICER A. BROWN; BILLY WEST,
Cumberland County District Attorney; ROBBIE DICK; CLAIRE
HILL,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-ct-03136-FL)


Submitted:   November 21, 2013             Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvester E. Harding, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sylvester    E.     Harding,      III,      appeals     the     district

court’s    order      dismissing    his    42    U.S.C.     § 1983    (2006)     action

without    prejudice *     pursuant       to    28    U.S.C.   § 1915(e)(2)(B)(ii)

(2012) for failure to state a claim, and its order denying his

motion    for    reconsideration         and    various    related     post-judgment

motions.       On appeal, we confine our review to the issues raised

in the Appellant’s brief.                See 4th Cir. R. 34(b).                 Because

Harding’s informal brief does not challenge the bases for the

district court’s dispositions, Harding has forfeited appellate

review    of    the    court’s     orders.           Accordingly,    we     affirm   the

district court’s judgment and post-judgment order.                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the    materials       before     this    court   and

argument would not aid the decisional process.



                                                                               AFFIRMED




     *
       Based on the district judge’s opinion, we conclude that
the dismissal was without prejudice, despite a statement to the
contrary in the court’s text order denying reconsideration.
Although    dismissals    without   prejudice   generally   are
interlocutory and not appealable, here the court’s order of
dismissal is a final one, as the grounds for dismissal indicate
that Harding could not “save his action by merely amending his
complaint.”   Domino Sugar Corp. v. Sugar Workers Local Union
392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).



                                           2